LOCAL COUNSEL FEE AGREEMENT

 

This sets forth the Agreement (the “Agreement”) made this 21st day of June 2018
(the “effective date” of this Agreement) between Advanced Voice Recognition
Services, Inc. (“AVRS” or “the Client”), Buether Joe & Carpenter, LLC (“BJC”)
and Schmeiser, Olsen & Watts LLP (“Schmeiser”) regarding the payment of
attorneys’ fees to Schmeiser relating to licensing and litigation activities as
described below. AVRS, BJC and Schmeiser are sometimes collectively hereinafter
referred to as the “Parties.” Any one of the Parties may be sometimes
hereinafter referred to as a “Party.” This Agreement is to be construed together
and consistent with the Contingent Fee Agreement entered into between AVRS and
BJC relating to the same subject matter as thisAgreement.

 

1.    Scope of the Agreement. This Agreement concerns litigation activities with
respect to  U.S. Patent No. 7,558,730 (the “`730 patent”) and any patent rights 
related to the `730 patent, including any divisional, continuation,
continuation-in-part, reissue patent, reexamination certificate, or foreign
counterpart of any such patent rights that is issued or may be issued as a
result of any patent application, reissue application or re-examination (the
“Patent Rights”). AVRS, BJC and Schmeiser are executing this Agreement for the
purpose of engaging Schmeiser to assist BJC in jointly representing AVRS in
connection with forthcoming litigation in the U.S. District Court, District of
Arizona.

 

2.     Joint Conduct of Lawsuit. With respect to the Joint Representation
Lawsuit, Schmeiser and BJC will analyze the Patent Rights and the activities of
defendants in any lawsuits and, with the assistance of AVRS, will conduct
settlement negotiations for the purpose of obtaining settlement Agreements with
such defendants with respect to the Patent Rights. Schmeiser also will assist
BJC in connection with the prosecution of the Joint Representation Lawsuit.
Schmeiser, as consideration  for  its rights under this Agreement, agrees to
provide, upon request, substantial involvement in any aspect of the Joint
Representation Lawsuit, including settlement negotiations, discovery, the
preparation of pleadings, participation in hearings, claim construction related
activities, trial as well as planning and strategy regarding all of theabove.

 

3.     SchmeiserAuthority to Act. AVRS and BJC authorize Schmeiser to negotiate,
compromise, settle and receive for and in AVRS’s name, all compensation, damages
or property to which AVRS may become entitled by reason of any Joint
Representation Lawsuit. Schmeiser agrees not to enter into any settlement
agreement  with respect to any Joint Representation Lawsuit without consultation
with BJC and AVRS, and Schmeiser agrees not to enter into any settlement
agreement without the written consent ofAVRS.

 

4.     Compensation to Schmeiser. AVRS has requested Schmeiser to handle
litigation activities under this Agreement regarding the Joint Representation
Lawsuit on an hourly fee basis. In other words, Schmeiser will be charging AVRS
for its services
basedontheactualtimespentandtheregularhourlyratesofeachattorneyandlegal


assistantperforming services to AVRS regardless of the outcome. Schmeiser will
be provided a $2,500 ever-green Retainer for its representation of AVRS under
this Agreement.

 

5.    Reevaluation of Fee Paying Provisions. BJC and Schmeiser agree that, every
three months following the effective date of this Agreement, they shall consult
in good faith with each other for the purpose of evaluating the fairness of the
terms of this Agreement to ensure that the fees being paid to Schmeiser are fair
and reasonable based upon the proportion and value of the services performed by
each of them under this Agreement. This Agreement may be modified or terminated
as a result of any such reevaluation.

 

6.    Right of Schmeiserto Withdraw. Schmeiser may, at its option and with court
approval if necessary, withdraw from the joint representation of AVRS with
respect to the Joint Representation Lawsuit or cease to represent AVRS with
respect to such lawsuits for any reason consistent with the attorneys’ ethical
and professional obligations. In the event of such withdrawal, Schmeiser shall
be entitled to compensation for any litigation services it has provided to AVRS
as limited by the terms of this Agreement pursuant to the established legal
principles in the State of Texas governing such compensation. If Schmeiser
decides for any reason to withdraw from the joint representation of AVRS, it
shall provide AVRS and BJC a reasonable time to identify and retain
replacementcounsel.

 

7.    Termination of Schmeiser. AVRS and/or BJC may at any time terminate
Schmeiser’s representation of AVRS pursuant to this Agreement. Such termination
without cause shall not in any way eliminate Schmeiser’s right to compensation
relating to any attorneys’ fees already owed and pertaining to any Licensing
Negotiations or Lawsuit pending as of the date of termination under this
Agreement and the applicable common law. In the event AVRS and/or BJC discharges
Schmeiser for good cause, Schmeiser shall not be entitled to receive any fee or
other compensation except for any attorneys’ fees actually owed to Schmeiser as
of the date of termination and reimbursement to Schmeiser of reasonable
out-of-pocket expenses previously authorized and incurred through the date that
Schmeiser ceases to render services to BJC or AVRS, which shall be reimbursed
solely from Litigation Proceeds recovered by AVRS, ifany.

 

8.    Law Firm Liability after Termination. If Schmeiser ceases to represent
AVRS pursuant to any provision of this Agreement, then Schmeiser shall no longer
be liable to AVRS or to any third party for any costs or expenses incurred after
the date of the termination of Schmeiser’srepresentation.

 

9.    Dispute Resolution. In the event that there is a dispute concerning the
terms of this Agreement or involving any of the services provided pursuant to
this Agreement, the Parties hereby agree to submit such dispute to binding
arbitration. The Parties shall choose a single arbitrator to arbitrate the
dispute who shall conduct the
proceedingsatalocationagreedtobybothPartiespursuanttotheCommercial


Arbitration Rules of the American Arbitration Association (“AAA”), as
applicable, then in effect or any other procedure mutually agreed to. Each party
shall bear its own  attorney fees and costs in connection with the arbitration,
including the costs of the AAA and the arbitrator, which shall be equally
divided. In the event that this arbitration provision is deemed to be
unenforceable, such unenforceability shall have no effect on any other provision
of this Agreement, and the Parties in such event shall be free to pursue any
remedies otherwiseavailable.

 

10.    Remedies for Breach. In the event that any Party hereto shall breach any
of the obligations imposed by this Agreement, then a non-breaching Party shall
be entitled to pursue a claim for monetary damages as a result of such breach.
No Party, however, shall be entitled to recover special, indirect, or
consequential damages, including lost profits, from any other Party. For
purposes of this paragraph, if AVRS or BJC breaches the Agreement, the
compensation to which Schmeiser may be entitled under Paragraph 4 herein is not
“special, indirect, or consequential damages, including lostprofits.”

 

11.    Attorneys’ Fees in Dispute. In the event that a Party becomes involved 
in litigation in connection with any right, obligation, or duty set forth in
this Agreement then, and in that event, each Party shall be responsible for
paying its own expenses, costs and attorneys’ fees incurred by such Party as a
result of suchlitigation.

 

12.    Successors and Assigns. This Agreement is and shall be binding and inure
to the benefit of the Parties and their respective subsidiaries and affiliates,
heirs, executors, administrators, legal representatives, predecessors,
successors andassigns.

 

13.    Governing Law. It is expressly understood and agreed that this Agreement
shall be governed by, construed, interpreted, and enforced in accordance with
the laws of the State ofTexas.

 

14.    Legal Construction. In case any one or more of the provisions contained
in this Agreement shall for any reason be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality, or unenforceability
shall not affect any other provisions thereof, and this Agreement shall be
construed as if such invalid, illegal, or unenforceable provision had never been
containedherein.

 

15.    Waiver and Integration. This Agreement constitutes the entire Agreement
among the Parties and supersedes any prior understandings or written or oral
Agreement between the Parties respecting the subject matter of this Agreement.
This Agreement may not be modified or amended except by a subsequent Agreement
in writing signed by the Parties. The Parties may waive any of the conditions
contained herein or any of the obligations of any other party. Any such waiver
shall be effective only if in writing and signed by the Party waiving such
condition orobligation.

 

16.    Counterparts. This Agreement may be executed in multiple  counterparts,
each one of which will be considered to be anoriginal.


 


BUETHER JOE & CARPENTER, LLC

 

 

 

 






 



Eric W. Buether -- Member

 

 


SCHMEISER, OLSEN & WATTS LLP

 

 

 

 






 



Al Schmeiser – Managing Partner

 

 

 

 

 


AGREED AND ACCEPTED:

 

ADVANCED VOICE RECOGNITION SERVICES, INC.

 

 






 



 

By:                                                                 
Name:           Title:
                                                                         